Detailed Action1
Election/Restriction
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant timely traversed the restriction requirement in the reply filed on November 3, 2022.
The traversal between groups I and II is on the ground that no serious burden is present.  This argument lacks merit because the groups would require different class searches and different text searches as detailed in restriction requirement mailed on September 6, 2022.  The restriction requirement between Group I and II is still deemed proper and is therefore made FINAL.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: that the first end of the heat exchange is kept at 150 Kelvin during testing as recited in claim 8. The specification states that the first end of the heat exchanger is set at the room temperature of 273 Kelvin.

Rejections under 35 USC 1032
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious3 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,298,679 (“Wu”) in view of USPGPub No. 2020/0081083 (“Ok”) and USPGPub No. 2013/0092413 (“Citver”).
Regarding claim 1, Wu discloses a method of manufacturing a lead assembly (7) of a cryogenic system (col. 1 lines 8-36, col. 2 lines 40-68, col. 3 lines 40-58), comprising: a heat exchanger having a first end (i.e. top of tube 17 illustrated in fig. 1) and a second end (19) opposite the first end, the heat exchanger having a transverse cross section (fig. 1, col. 3 line 59 – col. 4 line 2); providing a high temperature superconductor assembly (11) that includes an HTS strip (49, i.e. coiled tape/strip) (figs. 1-3, col. 2 lines 16-29, col. 4 lines 15-25 & 52-66); and connecting the HTS assembly to the heat exchanger at the second end of the heat exchanger (fig. 1, col. 4 lines 18-21).
Wu fails to explicitly teach the heat exchanger including a plurality of channels extending longitudinally through the heat exchanger from the first end to the second end, the plurality of channels forming a plurality of thermal surfaces within the heat exchanger. However, this would have been obvious in view of Ok.
Ok is also directed to a cryogenic system (paras. [0002] & [0026]). Ok teaches a cooling member 120 configured to receive boil off gas and comprising a cylindrical sleeve 122 that has a plurality of channels that can form one or a plurality of pathways within the cooling member (paras. [0031]-[0033]). Ok teaches that the pathway is formed via additive manufacturing and that additive manufacturing can form complex interior shapes to provide complex passages for improved thermal performance (figs. 5A-5C, para. [0035]). For example, additive manufacturing can provide a plurality of interior walls 520 that form cells 522 that can form a plurality of channels through the cooling member (fig. 5B, para. [0037]).
In this case, both Wu and Ok are directed to cryogenic systems having a heat exchanger to cool boil off gas. One of skill in the art will appreciate that there are varying designs for structures configured to exchange heat. Ok teaches one of skill in the art that it is predictable to make heat exchangers via additive manufacturing, and that doing so allows for relatively complex structures that improve thermal performance. One specific structure taught by Ok is additively manufacturing a plurality of internal walls that form a plurality of cells defining a plurality of channels through the heat exchanger. Thus, to improve the thermal performance of the heat exchanger of Wu it would be obvious to form the heat exchanger via additive manufacturing and to provide a plurality of internal walls forming a plurality of cells that define a plurality of channels through the heat exchanger.
Claim 1 further recites forming the heat exchanger by developing a three-dimensional (3D) model of the heat exchanger; and additively manufacturing the heat exchanger using an electrically-conductive and thermally-conductive material. As detailed above, Wu in view of Ok teach additively manufacturing the heat exchanger, which is formed out of copper (Wu, col. 3 lines 59-60), i.e. an electrically-conductive and thermally-conductive material. In addition, one of skill in the art appreciates that complex 3D structures are additively manufactured by machines using 3D models. Thus, one of skill in the art appreciates that a 3D model of the heat exchanger is used to additively manufacture it.
Wu et al. fails to explicitly teach modifying the 3D model by at least one of reducing an area of the cross section and increasing the plurality of thermal surfaces; such that the additively manufactured heat exchanger is formed according to the modified 3D model. However, this would have been obvious in view of Citver.
Citver is directed to an optimized current lead configuration to reduce heat load transfer (paras. [0001] & [0032]). Similarly to Wu, Citver teaches a copper current lead that is partially within an ambient temperature and partially within a cryogenic temperature (paras. [0042], [0046] & [0047]). To minimize heat load through the current lead, Citver teaches to optimize the design of the current lead such that the current lead begins at a larger cross section area and tapers to a minimized cross sectional area (figs. 5C & 5D, paras. [0058]-[0060]). The design is optimized based at least on the electrical current frequency that is configured to be applied to the current lead (para. [0062]). 
In this case, both Wu et al. and Citver teach a current lead comprising a copper portion wherein the top of the copper portion is located within an ambient temperature and the bottom of the copper portion is located within a cryogenic temperature. Citver teaches one of skill in the art that it is predictable to reduce heat load transfer by optimizing the design of the copper portion. For example, given a known electrical current frequency, it is predictable to design a copper current lead that changes in cross sectional area from a larger area at a top end to a minimized cross sectional area at a bottom end. Further, since the heat exchanger of Wu et al. is formed via 3D printing, which can create complex shapes, it would be predictable to form a heat exchanger that changes in cross-sectional area. Thus, it would be obvious to modify the 3D model of the copper lead of Wu et al. such that based on the electrical current frequency configured to be used, the cross sectional area is reduced from a top of the copper lead to a minimized cross sectional area at a bottom.
Claim 3 recites the heat exchanger includes a plurality of fins extending axially and forming the plurality of channels. The honeycomb structure is formed by a plurality of projections, i.e. fins, wherein a plurality of the fins extend in a direction having an axial component (Ok, fig. 3B). These fins form the cells that define the channels within the honeycomb structure (Ok, para. [0037]).
Claim 5 recites the heat exchanger includes a plurality of baffles zigzagging inside the heat exchanger and forming the plurality of channels. The protrusions have portions that alternately extend in different directions (Ok, fig. 3B), i.e. zigzagging. Further, the protrusions block the flow of fluid (Ok, fig. 3B), thus acting as baffles.
Claim 6 recites providing an HTS assembly further comprises enclosing the HTS strip with an enclosure, the enclosure composed of an electrically- nonconductive and thermally-nonconductive material. Wu teaches enclosing the HTS assembly 11 within thermally and electrically insulating housing 13 (fig. 1, col. 3 lines 50-52).
Regarding claim 7, Wu further teaches the material is G-10 (col. 3 lines 56-58).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. as applied to claim 1 above, and further in view of Ryan O’Hara, Taking Heat Exchanger Design to the Next Level with High-Performance Geometry, nTopology, Published December 16, 2019, available at https://ntopology.com/blog/heat-exchanger-design-high-performance/ (“NPL”). 
Claim 2 recites modifying the 3D model further comprises: minimizing the area of the cross section of the heat exchanger. As detailed in the rejection to claim 1 above, Wu was modified by Citver such that cross sectional area at the bottom of the copper lead is minimized.
Wu et al. fail to explicitly teach maximizing the plurality of thermal surfaces of the heat exchanger. However, this would have been obvious in view of NPL.
NPL teaches that to maximize heat transfer it is necessary to maximize the amount of fluid in contact with the heat exchanger (page 5, wherein all reference to NPL refer to the document submitted herewith). NPL teaches that an optimal heat exchanger should be designed to maximize the surface area, i.e. thermal surface area, of the heat exchanger (pages 6-7). 
In this case, Wu et al. and NPL are directed to heat exchangers. Wu et al. teaches to provide a plurality of walls that form a plurality of cells, but is silent as to how many walls and cells. NPL teaches that the surface area should be maximized to maximize heat transfer. Thus, it would be obvious to optimize the heat exchanger of Wu et al. by maximizing the number of walls and cells, which will maximize the surface area for the boil off gas to contact.
Claims 1 and 3-4 rejected under 35 U.S.C. 103 as being unpatentable over in view of CN107068324A (“Lei”) in view of USPGPub No. 2017/0205146 (“Turney”) and Citver.
Regarding claim 1, Lei discloses a method of manufacturing a lead assembly of a cryogenic system (fig. 1, page 1, wherein all references to Lei refer to the machine translation submitted herewith), comprising: a heat exchanger (10) having a first end (9) and a second end (11) opposite the first end (fig. 1), the heat exchanger having a transverse cross section (figs. 1 & 3a); providing a high temperature superconductor assembly (12) that includes an HTS strip (pages 2-3, wherein assembly 12 includes superconducting tape, i.e. strip); and connecting the HTS assembly to the heat exchanger at the second end of the heat exchanger (fig. 1, pages 2-3, i.e. connected via brazing).
Claim 1 also recites the heat exchanger including a plurality of channels extending longitudinally through the heat exchanger from the first end to the second end, the plurality of channels forming a plurality of thermal surfaces within the heat exchanger. Lei teaches the heat exchanger comprising a plurality of rods (fig. 3a, pages 2-3). The rods define a plurality of channels extending longitudinally from the first end to the second end that allow the surfaces of the rods to act as thermal surfaces to provide for greater convective heat transfer with respect to a single, solid copper rod (fig. 3a, page 3). 
While Lei teaches to provide a plurality of channels extending longitudinally through the heat exchanger in order to increase thermal surfaces, Lei fails to teach forming the heat exchanger by developing a three-dimensional (3D) model of the heat exchanger; and additively manufacturing the heat exchanger using an electrically-conductive and thermally-conductive material. However, this would have been obvious in view of Turney. 
Turney is directed to channels for heat exchangers (para. [0002]), for example channels extending through tubular heat exchangers (fig. 3). Turney teaches the heat exchanger channels to extend from one end to the other end (figs. 1-3, para. [0023]). Turney teaches that the flow channels may have varying cross-sectional areas (para. [0024]), may be wavy or curvilinear (fig. 2, paras. [0025]-[0026]), may be different shapes (para. [0027]), and/or or may have a plurality of spiral channels (fig. 3, para. [0028]). Providing spiral channels increases the length of the channels, thus increasing surface area and heat transfer (paras. [0028] & [0031]). Turney further teaches that such heat exchangers can be formed via additive manufacturing (paras. [0008] & [0024]).
In this case, both Lei and Turney are directed to tubular heat exchangers comprising channels extending between axial ends of the tubular member. Turney teaches one of skill in the art that it is known and predictable to form such heat exchangers in a unitary member via additive manufacturing. One of skill in the art will appreciate that forming the heat exchanger from a single material via additive manufacturing can provide ease of manufacturing and allow more customized and complex channel shapes and sizes. Thus, it would be obvious to modify Lei such that the heat exchanger is formed via additive manufacturing so that the heat exchanger is a unitary piece wherein the plurality of channels are spirally formed therein.
As detailed above, Lei in view of Turney teach additively manufacturing the heat exchanger, which is formed out of copper (Lei, pages 2-3), i.e. an electrically-conductive and thermally-conductive material. In addition, one of skill in the art appreciates that complex 3D structures are additively manufactured by machines using 3D models. Thus, one of skill in the art appreciates that a 3D model of the heat exchanger is used to additively manufacture it.    
Lei et al. fail to explicitly teach modifying the 3D model by at least one of reducing an area of the cross section and increasing the plurality of thermal surfaces; such that the additively manufactured heat exchanger is formed according to the modified 3D model. However, this would have been obvious in view of Citver.
Citver is directed to an optimized current lead configuration to reduce heat load transfer (paras. [0001] & [0032]). Similarly to Lei et al., Citver teaches a copper current lead that is partially within an ambient temperature and partially within a cryogenic temperature (paras. [0042], [0046] & [0047]). To minimize heat load through the current lead, Citver teaches to optimize the design of the current lead such that the current lead begins at a larger cross section area and tapers to a minimized cross sectional area (figs. 5C & 5D, paras. [0058]-[0060]). The design is optimized based at least on the electrical current frequency that is configured to be applied to the current lead (para. [0062]). 
In this case, both Lei et al. and Citver teach a current lead comprising a copper portion wherein the top of the copper portion is located within an ambient temperature and the bottom of the copper portion is located within a cryogenic temperature. Citver teaches one of skill in the art that it is predictable to reduce heat load transfer by optimizing the design of the copper portion. For example, given a known electrical current frequency, it is predictable to design a copper current lead that changes in cross sectional area from a larger area at a top end to a minimized cross sectional area at a bottom end. Further, since the heat exchanger of Lei et al. is formed via 3D printing, which can create complex shapes including shapes that change in cross-sectional area (Turney, para. [0024]), it would be predictable to form a heat exchanger that changes in cross-sectional area. Thus, it would be obvious to modify the 3D model of the copper lead of Lei et al. such that based on the electrical current frequency configured to be used, the cross sectional area is reduced from a top of the copper lead to a minimized cross sectional area at a bottom.
Claim 3 recites the heat exchanger includes a plurality of fins extending axially and forming the plurality of channels. This would have been obvious in view of a separate embodiment of Turney. Turney teaches that it is known for a plurality of channels to be formed by a plurality of walls 122, i.e. fins (fig. 1, para. [0024]). Since it is known and predictable to form a plurality of channels delimited by a plurality of fins via additive manufacturing, it would be obvious to modify Lei et al. such that the spiral channels are substituted with straight channels defined by a plurality of fins.
Claim 4 recites the plurality of channels are spiral. This is taught by Lei et al. as detailed in the rejection to claim 1 above.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Lei et al. as applied to claim 1 above, and further in view of USPGPub No. 2020/0142450 (“Dan”).
Regarding claim 8, Lei et al. fail to explicitly teach testing a temperature of the heat exchanger at the second end while keeping a temperature of the heat exchanger at the first end at approximately [room temperature]; and if the temperature of the heat exchanger at the second end is greater than 50 K, repeating modifying the 3D model. However, this would have been obvious in view of Dan.
Dan is directed to modifying a heat exchanger design by changing dimensions of the channels, rails, and/or fins (paras. [0030]). Dan teaches that the modified heat exchanger should be put through a computer simulation such as finite element analysis and/or thermal simulation to ensure that the modified design does not have a thermal performance worse than the original (fig. 3, para. [0032]). If the heat exchanger design has a thermal performance worse than the original, the design can be further optimized (fig. 3, para. [0032]).
In this case, Lei et al. is directed to optimizing a heat exchanger design (by changing the cross sectional area of the heat exchanger and changing a shape of the channels). Lei further teaches its heat exchanger has one end that operates in room temperature, and that the other end should be at 60K or so (page 2 of Lei). It is generally known in the mechanical/manufacturing arts that designs can be tested in working conditions via a computer simulation to determine if they meet certain parameters. Dan teaches one of skill in the art that it is predictable to conduct a thermal analysis of a heat exchanger via a computer simulation to ensure a modified design does not have a worse thermal performance. Thus, in order to ensure the optimized design of Lei et al. functions at least as well as the original design, it would be obvious to test the heat exchanger design in a computer simulation to determine whether the cold end of the heat exchanger is around 60K when the first end is kept around room temperature, and if the temperature at the cold end is greater than about 60K to redesign the heat exchanger and retest the new design. 
Lei et al. fail to explicitly teach room temperature being approximately 150K, however this would be an obvious design choice. The ambient temperature of the hot end of the heat exchanger is one that is easily changeable based on the preferences of the user. Choosing to keep the hot end of the heat exchanger at 150K does not seem to be a critical feature of the claimed invention, produce unexpected results, or solve a stated problem. Thus, making the ambient temperature of the hot end of the heat exchanger 150 Kelvin is an obvious design choice.
Further, Lei teaches the cold end of the heat exchanger should be “60K or so”. The range encompassed by “60K or so” is close enough to 50K that a prima facie case of obviousness exists (See MPEP 2144.05(I), e.g. “a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0”, “Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%”, “prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°”, and, “the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., ‘not substantially less than 13%,’ ‘not substantially below 17%,’ and ‘between about 13[%] and 20%’”). 
Claim 9 recites testing a temperature further comprises testing the temperature of the heat exchanger based on a computer simulation of thermal exchange of the heat exchanger. As detailed  in the rejection to claim 8 above, one of skill in the art will appreciate that the thermal simulation is a computer simulation such as finite element analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. In 103 rejections, when the primary reference is followed by “et al.”, “et al.” refers to the secondary references. For example, if Jones is modified by Smith and Johnson, subsequent recitations of “Jones et al.” mean “Jones in view of Smith and Johnson”.
        2 In 103 rejections, when the primary reference is followed by “et al.”, “et al.” refers to the secondary references. For example, if Jones was modified by Smith and Johnson, subsequent recitations of “Jones et al.” mean “Jones in view of Smith and Johnson”.
        3 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”